Per Curiam:
We are of opinion that in furtherance of justice the decree herein of the Surrogate’s Court of Westchester county should be vacated in order that the appellant may litigate properly, with an appropriate right of review on appeal, the question as to whether the stock certificates, which are the point of con*911troversy, may be determined to be either principal or income as the law and facts may require. The form in which the account was rendered gave him no light on this subject. Nothing happened between the filing of the account and the entry of the decree which in all fairness should preclude him now from a judicial consideration of the merits of his claim. The order denying the motion to vacate the decree and reopen the accounting proceedings should be reversed and the motion granted, without costs to either party. Burr, Thomas, Carr, Woodward and Rich, JJ., concurred. Order of the Surrogate’s Court of Westchester county denying motion to vacate decree and reopen accounting proceedings reversed on reargument and motion granted, without costs to either party.